Citation Nr: 1713722	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-48 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.
 
2.  Entitlement to service connection for right lateral epicondylitis.
 
3.  Entitlement to service connection for left lateral epicondylitis.

4.  Whether new and material evidence has been received to reopen the claim for service connection for right wrist tendonitis.

5.  Whether new and material evidence has been received to reopen the claim for service connection for left wrist strain.

6.  Whether new and material evidence has been received to reopen the claim for service connection for right hand little finger strain.

7.  Whether new and material evidence has been received to reopen the claim for service connection for low back pain.

8.  Whether new and material evidence has been received to reopen the claim for service connection for right knee patellofemoral pain syndrome.

9.  Whether new and material evidence has been received to reopen the claim for left knee patellofemoral pain syndrome.
 
10.  Entitlement to service connection for chest pain and tightness, to include anxiety.

11.  Entitlement to service connection for hypertension. 

12.  Entitlement to service connection for anal fissure, to include secondary to the service-connected hemorrhoids.
 
13.  Entitlement to service connection for incontinence, to include secondary to the service-connected hemorrhoids and diabetes mellitus, type II.

14.  Entitlement to service connection for a head injury with headaches.

15.  Entitlement to service connection for erectile dysfunction, to include secondary to the service connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and R. A. (spouse)



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 1998.

This appeal to the Board of Veterans' Appeals (Board) is from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

An April 2009 rating decision granted service connection for bilateral hearing loss, tinnitus, pterygium, left eye, and hemorrhoids assigning a noncompensable rating, effective May 28, 2008; service connection for blisters in the mouth was granted with a noncompensabler rating, effective August 14, 2008; a higher rating for hallus valgus and tinea pedis/onychomycosis was denied; service connection for headaches due to head injury, head injury, and left eye injury was denied; and the claims for patellofemoral pain syndrome, low back pain, left wrist strain and right wrist tendonitis were not reopened.

An October 2012 rating decision denied service connection for diabetes mellitus, type II; a compensable rating for hemorrhoids; and a compensable rating for bilateral hearing loss.

An August 2015 rating decision denied service connection for anxiety, incontinence, insomnia and his claim to reopen service connection for erectile dysfunction.  The Board rephrased the issue of chest pain and tightness as stated above and also finds that the original rating decision did not address anxiety and therefore this is not a claim to reopen.

In October 2016, the Veteran testified at a video conference hearing before the undersigned.  A transcript is of record.  The Veterans Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The issues on appeal (except for service connection for headaches) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A chronic headache disability was not shown in service, and such a headache disability was not credibly shown for many years thereafter; and the competent, probative evidence establishes that there is no medical nexus between the headache disability shown years after service and the Veteran's service.

2.  Testimony was provided during the October 2016 hearing; it is new and material evidence for the Veteran's right wrist, left wrist, right hand little finger, low back and bilateral knee disorders.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches, residuals of a head injury, are not met.  38 U.S.C.A. 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  New and material evidence having been received, the criteria to reopen the claims for service connection for the Veteran's right wrist, left wrist, right hand little finger, low back, and bilateral knee disorders are met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Headaches

The Veteran contends that he sustained an injury to his head in July 1981 while working as a mechanic.  Specifically, he contends that sutures were placed after he lost his balance and hit the left side of his head on the bottom of a vehicle's opened door and that he started to develop unexplained headaches in 1982.  (See July 2013 buddy statement).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In some cases, service connection may also be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303 (b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, his STRs reflect that he had sutures removed from left side of head in August 1981.  The STRs contain no complaints or diagnosis of chronic headaches.  Specifically, a December 1994 and February 1998 Reports of Medical History showed no complaints of headaches for over a decade.  Post-service, the Veteran was involved in a road rage incident where he was beat in the head by a person in October 2000.  He immediately sought treatment for severe headaches after the incident.  A "problem list" showed tension headache, unspecified dated on 01/11/2011 at Darnall Army Community Hospital (DACH).

An August 2013 VA examination opined that his current complaints of headaches were less likely than not caused by his inservice injury.  The examiner's rationale, in part, was that his service records showed no diagnosis of headaches.  He told the examiner that the headaches started to occur 6 to 12 months after his head injury in service and that by definition post traumatic headaches must start within one week of injury per DOD (Department of Defense) guidelines.

With respect to the post-service medical records, the first clinical evidence of headaches was in 2000 after he was beat in a road rage incident.  The Board points out that the passage of many years between the head injury in active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Furthermore, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the headache disability diagnosed so many years after the Veteran's discharge and any incident of service.  None of the post-service treatment records reflect any such opinion or even comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  As noted, the VA examiner has declined to find a nexus between the Veteran's current headache disability and his service. 

Such opinion clearly were based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale.  As such, the Board accepts this opinion as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, there is no contrary medical evidence or opinion of record-i.e., one that, in fact, establishes a medical nexus between current headache disability and service-and neither the Veteran nor his representative has presented or identified any such supporting evidence or opinion.

In fact, the only evidence that tends to support the claim consists of the Veteran's own assertions.  In connection with this appeal, the Veteran has asserted that he suffered from headaches continuously since his service.  However, he has repeatedly denied suffering from frequent or severe headaches during service.  So it makes it difficult for the Board; either the Veteran was not being forthcoming contemporaneously or is not being forthcoming now.  In any event, in light of these contradictory statements, the Board finds that any assertions as to his in-service headache symptoms, and a continuity of symptoms after service, are deemed to be not credible.  

Furthermore, as for any direct assertions by the Veteran, his wife, buddy statement and/or his representative that there exists a medical relationship between the Veteran's claimed headache disability and service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the medical etiology of the disability here at issue is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the etiology of the headache disability is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer). As the appellant, his wife and his representative are not shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  Id.  Hence, the lay assertions of medical nexus have no probative value. 

For all the foregoing reasons, the Board finds that, the claim for service connection for headaches must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2008 letter, sent prior to the April 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for residuals of a head injury, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service private treatment records have been obtained and considered.  The Veteran was afforded a VA examination in August 2013 in order to adjudicate his claim for service connection.  In this regard, the VA examiner offered an etiological opinion as to the claimed disorder and based the conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to assist VA in deciding the claim for service connection and no further examination and/or opinion is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim for service connection for headaches.





ORDER

Service connection for headaches is denied.

The claims for service connection for right wrist, left wrist, right hand little finger, low back, and bilateral knee disorders are reopened.  

REMAND

With regard to hemorrhoids and anal fissures, he was last afforded a VA examination in March 2009.  The examination reflected anal itching, pain, tenesmus, swelling, perianal discharge, rectal burning, itching and bleeding.  The examiner reported no fissures at that time.  The Veteran has since filed a claim for anal fissures in April 2012, this may be indicative of a worsening of his condition.  On remand, the Veteran should be afforded another examination to determine the current nature and severity of his disability.  The examiner should also opine as to whether the Veteran has any anal fissures that are related to service and/or his service-connected hemorrhoids.

Specifically, diagnostic code 7336 provides that hemorrhoids (external or internal) will be rated as zero percent disabling when they are mild or moderate.  A 10 percent disability rating is warranted when they are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 30 percent disability rating is warranted when they cause persistent bleeding with secondary anemia, or fissures. (Emphasis added).

With regard to his bilateral epicondylitis, he should be afforded another VA examination.  The February 2009 VA examination is inadequate.  The examiner merely stated that his x-rays were normal.  X-rays are typically used to diagnose bony abnormalities not soft tissue.  The examiner did not provide a rationale for the conclusory opinion.  The STRs reflect that he was diagnosed with right epicondylitis and provided a tennis elbow strap during service.  (See June and July 1998 STRs).  Post-service records also diagnose him with bilateral tennis elbow and acromioclavicular joint "suspect overuse" in February and April 2001.  (See also April 1999-December 1999 DACH treatment records; January 2000 Temple VAMC).

With regard to hypertension (claimed as high blood pressure) and incontinence, the rating decision is not associated with the claims file.  The August 2015 rating code sheet reflects that the original denial was October 24, 2012.  However, the October 24, 2012 rating decision does not address these disabilities.  The Veteran filed an NOD in June 2013 and an SOC was issued in March 2015.  The Form 9 was filed the same month.  Regardless, the Board notes that his service records reflect that he had borderline hypertension of 154/156 and 146/88 in February 1998.  On remand, the RO/AMC must obtain an examination that addresses service connection on a direct and secondary basis for his hypertension and incontinence.

With regard to anxiety/chest pain tightness, the Veteran was diagnosed in service with anxiety and depression in May 1998.  He was prescribed Paxil.  The Veteran had numerous complaints of chest pain during his two decades of service.  (See August 1977, June 1997, and August 1995 STRs).  In an April 1998 Health Questionnaire for Dental Treatment, he checked "yes" to heart trouble/ chest pain.  A February 1998 Screening Note for Acute Medical Care reflects that he was evaluated previously for chest pain, which was determined to be noncardiac probably related to long history of dysesthesias.  It is unclear from the medical record if the chest pain is related to anxiety and/or separate condition and whether he has a current diagnosis of anxiety related to service.  On remand, the Veteran should be afforded a VA examination to address the nature and etiology of his chest pain and anxiety.

With regard to erectile dysfunction, the VA examination is inadequate.  Specifically, the VA examiner stated that there was no diagnosis of erectile dysfunction that was associated with his diabetes mellitus.  The VA examiner did not address direct service connection nor provide a sufficient rationale.  Specifically, the Veteran testified that he started have problems around 1997, but that his medication for diabetes and depression made it worse.  (See Hearing Transcript p. 32).  On remand, the RO/AMC should obtain another VA examination.

Regardless of whether an application for a benefit is an original application; an application to reopen a previously denied claim or a claim for an increased rating, VA must first determine whether relevant evidence exists that has not been obtained.  The Veteran specifically requested the VA to obtain records from DACH from 1996 to 1998.  (See June 2011 Report of Contact).  The claims file contains records from 1999 to the present and a July 1998 evoked potential interpretation.  The Veteran also worked as a security guard (civilian employee) for the Department of Defense (DOD) where he had difficulty with his job duties because of his incontinence and other issues.  (See Hearing Transcript p. 22).  The Veteran was also treated at Bethesda Medical Center for his back in 1995, which are not of record.  (See Hearing Transcript p. 38).  On remand, any missing records should be associated with the file and the RO/AMC should attempt to obtain any employment physicals from the DOD.

The June 2008, March 2009 and September 2012 VA examinations VA opinions are inadequate.

With regards to the bilateral knee disability, the March 2009 examiner opined it was less likely than not that the knee pain he experienced in 1995 was related to service because there were no other records or follow-up and no further knee pain during service until approximately 11 years later in 2006 when a local doctor diagnosed him with recurrent knee pain.  The examiner's conclusion is based on an inaccurate factual premise and requires further explanation in light of the "mild arthralgia" diagnosis he received in service in July 1984.  (See July 1984 orthopedics consult).  Further, an October 2003 treatment record noted "knee pain most likely mild arthritis." (See also May 2011 VA treatment record diagnosed arthralgia of the knees).  

With regard to the right hand and wrist, the Veteran was diagnosed with early osteoarthritic changes of the radiocarpal joint in January 2008.  Service records reflect the following: an April and May 1984 STR noted a wrist injury when he fell.  X-rays were normal, but there was slight swelling and pain.  He was assessed with possible sprain.  A July 1984 orthopedics consult diagnosed him with "mild arthralgias" of the right wrist.  A December 1984 record noted injury to left wrist in March 1984.  He was assessed with an "initial hyperextension injury to the left wrist followed by a ganglion-chronic extension carpi ulnaris tendonitis."  A January 1985 record noted tendonitis of the left wrist resolving.  A December 1995 STR reflects that he went to the emergency room for first finger laceration.  
A March 1987 STR noted he injured his right wrist in a fall.  He was assessed with tendonitis.  A June 1987 record reflects complaints of pain in both wrists from a fall three years prior.  A July 1987 STR showed complaints of discomfort of the right wrist.  A September 1987 STR reflects bilateral wrist pain for 3 years.  His x-rays were normal with no objective evidence of any pathology.  However, the Veteran wanted another opinion.  The Board is mindful that x-rays are typically used to diagnose bony abnormalities not soft tissue injuries, like tendonitis.

While the appeal is in remand status, the AOJ should also obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5013A (b).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining authorizations from the Veteran, associate with the claims file any other outstanding private treatment records (i.e., Bethesda Medical Center) and associate any VAMC treatment records not associated with the claims file.

2.  Associate with the claims file treatment records from Darnall Army Community Hospital (DACH) from 1996 to 1998.

3.  After obtaining any necessary releases, the RO/AOJ should request a copy of any medical records for the Veteran in the possession of the DOD.

4.  Associate the rating decision for hypertension (claimed as high blood pressure) and incontinence with the claims file.

5.  Provide the Veteran with an examination to determine the current nature, extent, and severity of his hemorrhoids and anal fissures.  The claims file should be made available to and reviewed by the examiner.  The examination report must include a complete rationale for all opinions expressed.  The examiner should also opine as to whether the Veteran has any anal fissures that are related to service and or his service-connected hemorrhoids.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

6.  Arrange for an appropriate VA examination(s) to determine the nature and likely etiology of his bilateral epicondylitis, hypertension, anxiety/chest pain tightness, erectile dysfunction, incontinence, bilateral knee disability, and right hand and wrist.  The entire record must be made available to the examiner for review, to include this REMAND.  

All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Is it at least as likely as not (a 50 percent or better probability) that bilateral epicondylitis, hypertension, anxiety/chest pain tightness, incontinence erectile dysfunction, bilateral knee disability, and right hand and wrist documented during the period of the current claim is related to any incident of the Veteran's military service? 

(b) Is it at least as likely as not (a 50 percent or better probability) that any incontinence and erectile dysfunction documented during the period of the current claim was (i) caused or (ii) aggravated (the opinion must specifically discuss the concept of aggravation) by the service-connected hemorrhoids and/or diabetes mellitus, type II, to include as a side effect of medication? 

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

7.  After conducting any further development deemed warranted, readjudicate the claims.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


